Filed 6/23/16




      IN THE SUPREME COURT OF CALIFORNIA


FLAVIO RAMOS et al.,                   )
                                       )
           Plaintiffs and Appellants,  )
                                       )                          S218176
           v.                          )
                                       )                    Ct.App. 2/4 B248038
BRENNTAG SPECIALTIES, INC., et al., )
                                       )                   Los Angeles County
           Defendants and Respondents. )                 Super. Ct. No. BC449958
____________________________________)


        In this case, a metal foundry worker who developed interstitial pulmonary
fibrosis brought this action (along with his wife) against a variety of companies
that supplied products for use in the foundry‟s manufacturing process, asserting
that the suppliers‟ products, when used in their intended fashion, produced
harmful fumes and dust that were a substantial cause of his pulmonary illness.
Defendant suppliers demurred, relying upon the then-recent Court of Appeal
decision in Maxton v. Western States Metals (2012) 203 Cal. App. 4th 81 (Maxton).
In Maxton, the appellate court held that under the so-called component parts
doctrine set forth in the Court of Appeal decision in Artiglio v. General Electric
Co. (1998) 61 Cal. App. 4th 830, 838-839 (Artiglio), a supplier of materials was not
liable for injuries suffered under circumstances very similar to those involved in
the present case. In reliance upon Maxton, the trial court sustained defendants‟
demurrer without leave to amend.




                                          1
       On appeal, the Court of Appeal in the present case explicitly disagreed with
the analysis and conclusion in Maxton, supra, 203 Cal. App. 4th 81, and held that
the component parts doctrine set forth in Artiglio is not applicable here because
the injury in this case had not been caused by a finished product into which the
supplied product had been incorporated but instead by the supplied product itself
when used in an intended fashion. We granted review to resolve the direct conflict
between the Court of Appeal decision in this case and the Court of Appeal
decision in Maxton.
       For the reasons set forth below, we conclude that the Court of Appeal
decision in this case should be affirmed. As the Court of Appeal explained, the
protection afforded to defendants by the component parts doctrine does not apply
when the product supplied has not been incorporated into a different finished or
end product but instead, as here, itself allegedly causes injury when used in the
manner intended by the product supplier. Because the trial court sustained
defendants‟ demurrer solely on the basis of the component parts doctrine, the
Court of Appeal properly concluded that the trial court‟s dismissal of plaintiffs‟
action cannot be upheld.
       Although the component parts doctrine is not applicable in this case, it is
important to recognize that many issues in this litigation remain unresolved.
Under the facts alleged in the complaint, a supplier is liable under the product
liability causes of action only if plaintiffs establish either (1) that the supplied
product was defective under a design defect theory and that the defect caused the
injury or (2) that the supplier should be held responsible for the injury under a
duty to warn theory. Each of those distinct legal issues (and the factual questions
embodied within those issues) remain undecided at the current early stage of the
present litigation. Accordingly, our affirmance of the Court of Appeal decision
means that the case will be remanded to the trial court for further proceedings.

                                            2
                         I. Facts and Proceedings Below
       From 1972 to 1978 and from 1981 to 2009, plaintiff Flavio Ramos (Ramos)
worked as a mold maker, machine operator and laborer for Supreme Castings &
Pattern Co., Inc. (Supreme Castings), a company that manufactured metal parts
through a foundry and fabrication process. (From 1979 to 1980, Ramos performed
similar work for a different metal parts manufacturer.) The second amended
complaint alleged that while employed by Supreme Castings, Ramos worked
“with and around” metals, plaster, and minerals supplied to Supreme Castings by
the various companies named as defendants in this action. One group of
defendants (metal suppliers) supplied metal products that were melted in furnaces
to form metal castings.1 Another group of defendants (mold material suppliers)
supplied plaster, sand, limestone and marble that were used to create molds for the
casting process.2 According to the second amended complaint, all defendants
were aware of and intended that their materials would be used by Supreme
Castings in the manner in which the materials were actually used. The complaint
further alleged that Ramos developed interstitial pulmonary fibrosis as the result
of his exposure to, among other factors, fumes from the molten metal and dust
from the plaster, sand, limestone, and marble. The complaint sought recovery


1     The named metal supplier defendants are: Alcoa Inc., Schorr Metals Inc.,
Southwire Company, Century Kentucky, Inc., and TST, Inc.
2      The named mold material supplier defendants are: United States Gypsum
Company (plaster), Westside Building Material Corporation (plaster), Porter
Warner Industries, LLC (plaster and zircon sand), P-G Industries, Inc. (plaster and
zircon sand), The Pryor Giggey Co. (plaster and zircon sand), J.R. Simplot
Company (silica sand), Laguna Clay Co. (limestone), Scott Sales Co. (limestone),
Brenntag Specialties, Inc. (limestone), and Resource Building Materials
(limestone and marble).




                                         3
from defendants based on a variety of theories: (1) negligence, (2) negligence per
se, (3) strict liability based on a failure to warn, (4) strict liability based on design
defect, (5) fraudulent concealment, (6) breach of implied warranties, and (7) loss
of consortium.
       After the second amended complaint was filed, defendants sought judgment
on the pleadings, relying upon the then-recently decided Court of Appeal decision
in Maxton, supra, 203 Cal. App. 4th 81. The complaint in Maxton alleged that the
plaintiff in that case “ „worked with and around‟ ” metal products that were cut,
ground, sandblasted, welded and brazed during his employer‟s manufacturing
process, and that allegedly as a result the plaintiff developed interstitial pulmonary
fibrosis due to his exposure to metallic fumes and dust from the products. (Id. at
p. 86.) The plaintiff in Maxton sought recovery from the suppliers of the products
on the ground that the suppliers had provided a defective product and had failed to
disclose the hazards of their products to plaintiff. The defendants in Maxton filed
demurrers and a motion for judgment on the pleadings, maintaining the plaintiff‟s
claims were precluded by virtue of the component parts doctrine discussed in the
prior Court of Appeal decision in Artiglio, supra, 61 Cal.App.4th at pages 835-
839. The trial court in Maxton agreed with defendants, and dismissed the
complaint without leave to amend. On appeal, the Court of Appeal in Maxton
upheld the trial court‟s ruling, concluding that under the component parts doctrine,
as set forth in Artiglio, the suppliers could not be held liable for any alleged injury
to the plaintiff employee arising from the use of their products during the
manufacturing process. (Maxton, supra, 203 Cal.App.4th at pp. 88-95 & fn. 3.)
       In the present case, the trial court, in reliance upon Maxton, supra, 203
Cal. App. 4th 81, granted defendants‟ motion for judgment on the pleadings with
regard to the second amended complaint with leave to amend, advising plaintiffs
that to state causes of action they must “plead around . . . Artiglio” as interpreted

                                            4
in Maxton. Plaintiffs filed a third amended complaint, to which the trial court
sustained defendants‟ demurrers with leave to amend. After plaintiffs filed a
fourth amended complaint, defendants again demurred on the basis of Maxton and
this time the trial court sustained defendants‟ demurrers without leave to amend
and entered a judgment of dismissal in favor of all defendants.
       On appeal, the Court of Appeal in the present case expressly disagreed with
the Maxton decision and held that the component parts doctrine does not apply to
the factual situation at issue in this case. As described by the Court of Appeal,
under the component parts doctrine “suppliers of component parts or raw materials
integrated into an „end product‟ are ordinarily not liable for defects in the end
product, provided that their own parts or materials were nondefective, and they did
not exercise control over the end product.” The Court of Appeal concluded that
the component parts doctrine is not applicable here because the complaint alleges
“that Ramos suffered injuries not from a defective „integrated product‟ that
incorporated [defendants‟] products, but from those products themselves, which he
used as [defendants] intended in the course of [Supreme Castings‟] manufacturing
process.” Accordingly, the Court of Appeal concluded that the trial court
judgment dismissing plaintiffs‟ action should be reversed.3
       As noted, we granted review to resolve the direct conflict between Maxton,
supra, 203 Cal. App. 4th 81, and the Court of Appeal decision in this case.



3       The Court of Appeal found that with respect to one of the theories set forth
in the complaint — the negligence per se claim — the facts set forth in the
complaint did not state a cause of action independent of the general negligence
claim and that the demurrers were properly sustained as to the negligence per se
claim. Plaintiffs did not seek review of that issue in this court and thus that issue
is not before us.




                                          5
   II. When a Supplier Provides a Product to an Employer for Use in the
  Employer’s Manufacturing Process, Does the Component Parts Doctrine
 Relieve the Supplier of Liability if an Employee Is Directly Injured by the
 Supplied Product Itself When Using the Product as the Supplier Intended?

       In Webb v. Special Electric Co., Inc. (2016) 63 Cal. 4th 167 (Webb), our
court very recently had occasion to consider a products liability issue related to,
but distinct from, the issue presented in this case. Webb involved the potential
liability of a company — Special Electric — that supplied a particularly dangerous
form of raw asbestos to Johns-Manville Corporation for incorporation into
finished products manufactured and sold by Johns-Manville for use by consumers
or other end users. In Webb, we noted that California law recognizes three types
of product defects for which a product supplier may be liable: manufacturing
defects, design defects, and warning defects. (Id., at pp. 180-181.) Because of the
posture in which the Webb case reached our court, however, we confined our
discussion and analysis to the supplier‟s potential liability under the warning
defect prong. (Id. at p. 181.)
       The duty to warn issue in Webb arose in a setting in which the supplier had
itself provided a dangerous raw material to the manufacturer and, although the raw
material had been incorporated into a finished product, the end user of the finished
product had allegedly been injured by the dangerous raw material that the
supplier had itself provided. In analyzing the duty to warn issue, we recognized
that the supplier‟s potential liability for failure to warn in the Webb setting, in
which the plaintiff‟s injury was allegedly caused by the raw material in the
finished product that the supplier had itself supplied, was distinguishable from a
supplier‟s potential liability in a case that falls within the component parts doctrine
as set forth in prior California decisions such as Artiglio, supra, 61 Cal. App. 4th
830.



                                           6
       In Webb, we explained that the component parts doctrine — as set forth in
Artiglio and numerous other California decisions (see, e.g., O’Neil v. Crane Co.
(2012) 53 Cal. 4th 335, 355; Jimenez v. Superior Court (2002) 29 Cal. 4th 473,
479-481; Johnson v. United States Steel Corp. (2015) 240 Cal. App. 4th 22, 33-34;
Springmeyer v. Ford Motor Co. (1998) 60 Cal. App. 4th 1541, 1550) and as
accurately reflected in section 5 of the Restatement Third of Torts, Products
Liability — applies (1) when a supplier provides a component or raw material that
is not itself defective (by virtue of a manufacturing, design, or warning defect),
(2) the component or raw material is changed or transformed when incorporated
through the manufacturing process into a different finished or end product, and
(3) an end user of the finished product is allegedly injured by a defect in the
finished product. (See Rest.3d Torts, Products Liability, § 5, coms. a, b, and c,
pp. 130-134.) Under such circumstances, the component parts doctrine provides
protection to the supplier of the component or raw material, subjecting that entity
to liability for harm caused by a product into which the component has been
integrated only if the supplier “(1) . . . substantially participates in the integration
of the component into the design of the product; and [¶] (2) the integration of the
component causes the product to be defective . . . ; and [¶] (3) the defect in the
product causes the harm.” (Rest.3d Torts, Products Liability, § 5(b);4 see Webb,
supra, pp. 183-185.)

4      Section 5 of the Restatement Third of Torts, Products Liability — entitled
Liability of Commercial Seller or Distributor of Product Components for Harm
Caused by Products Into Which Components Are Integrated — provides in full:
       “One engaged in the business of selling or otherwise distributing product
components who sells or distributes a component is subject to liability for harm to
persons or property caused by a product into which the component is integrated if:
       “(a) the component is defective in itself, as defined in this Chapter, and the
defect causes the harm; or
                                                              (footnote continued on next page)


                                            7
        In setting forth the rationale for the component parts doctrine, comment a to
section 5 of the Restatement Third of Torts, Products Liability, explains: “If the
component is not itself defective, it would be unjust and inefficient to impose
liability solely on the ground that the manufacturer of the integrated product
utilizes the component in a manner that renders the integrated product defective.
Imposing liability would require the component seller to scrutinize another‟s
product which the component seller has no role in developing. This would require
the component seller to develop sufficient sophistication to review the decisions of
the business entity that is already charged with responsibility for the integrated
product.” (Rest.3d Torts, Products Liability, § 5, com. a, p. 131.)
        In light of the scope and rationale of the component parts doctrine as set
forth in prior California decisions and section 5 of the Restatement Third Torts,
Products Liability, we conclude that the Court of Appeal correctly determined
that, contrary to the decision in Maxton, supra, 203 Cal. App. 4th 81, the
component parts doctrine is not applicable to the factual setting alleged in
plaintiffs‟ complaint in this case. Here, Ramos‟s injury was not caused by a
finished product into which the materials supplied by defendants had been
transformed and integrated, and thus the explanation and considerations set forth
in comment a to section 5 of the Restatement Third of Torts are not applicable.
Instead, the injury was allegedly caused directly by the materials themselves when
used in a manner intended by the suppliers. According to the allegations of the

(footnote continued from previous page)

        “(b)(1) the seller or distributor of the component substantially participates
in the integration of the component into the design of the product; and
            (2) the integration of the component causes the product to be defective,
as defined in this Chapter; and
            (3) the defect in the product causes the harm.”



                                          8
complaint, defendants did not have to guess or speculate about the type of use to
which their materials would be put, but rather defendants were aware of and
intended that the materials they supplied would be used in the manner in which the
materials were actually used.5 The component parts doctrine (and the protection it
affords to suppliers) is not addressed to such circumstances, and thus the Court of
Appeal properly determined that the trial court erred in sustaining defendants‟
demurrers to the fourth amended complaint in reliance on Maxton. We disapprove
the decision in Maxton v. Western States Metals, supra, 203 Cal. App. 4th 81
insofar as it is inconsistent with this opinion.
       To avoid any misunderstanding, we emphasize the limited scope of our
decision in this case. We hold only that the trial court erred in sustaining
defendants‟ demurrer in reliance on Maxton, supra, 203 Cal. App. 4th 81, and that
decision‟s reliance on the component parts doctrine. We do not address the
applicability or scope of other products liability doctrines that may be implicated
in this context. To prevail on their strict products liability claim, plaintiffs bear the
burden of establishing either that the products supplied by defendants were
defective by virtue of a design defect and that the defect caused plaintiffs‟ injury
or that defendants breached a duty to provide adequate warnings of the dangers
posed by the materials defendants supplied to Supreme Castings and that such
failure to warn caused plaintiffs‟ injury. (See, e.g., Johnson v. United States Steel
Corp., supra, 240 Cal.App.4th at pp. 30-39; Tellez-Cordova v. Campbell-
Hausfeld/Scott Fetzger Co. (2004) 129 Cal. App. 4th 577, 579-583; Wright v. Stang
Manufacturing Co. (1997) 54 Cal. App. 4th 1218, 1230-1236; Schwoerer v. Union

5     Indeed, the complaint alleges that the products supplied by a number of
defendants were specifically designed to meet the needs of Supreme Castings‟
manufacturing process.



                                           9
Oil Co. (1993) 14 Cal. App. 4th 103, 110-114; accord, Gray v. Badger Mining
Corp. (Minn. 2004) 676 N.W.2d 268, 275-281.) Furthermore, one of the
questions potentially included within the duty to warn issue is whether defendants
could properly rely on Supreme Castings to adequately warn its employee-users of
defendants‟ products of the dangers posed by those products. (Cf. Webb, supra,
63 Cal.4th at pp. 185-192 & fn. 9].) Each of these legal issues — and the factual
questions embodied in these issues — remain to be resolved in this case.

                                   III. Conclusion
       For the reasons discussed above, the judgment of the Court of Appeal,
reversing the trial court‟s dismissal of plaintiffs‟ action on the basis of the
component parts doctrine, is affirmed.
                                                   CANTIL-SAKAUYE, C. J.


WE CONCUR:

WERDEGAR, J.
CHIN, J.
CORRIGAN, J.
LIU, J.
CUÉLLAR, J.
KRUGER, J.




                                           10
See last page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion Ramos v. Brenntag Specialties, Inc.
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 224 Cal. App. 4th 1239
Rehearing Granted

__________________________________________________________________________________

Opinion No. S218176
Date Filed: June 23, 2016
__________________________________________________________________________________

Court: Superior
County: Los Angeles
Judge: Amy D. Hogue

__________________________________________________________________________________

Counsel:

Metzger Law Group, Raphael Metzger, Kenneth A. Holdren; Simon Greenstone Panatier Bartlett and Brian
P. Barrow for Plaintiffs and Appellants.

Alexander Law Group and Richard Alexander for Council for Education and Research on Toxics, Dr.
Jerrold Abraham, Dr. Richard W. Clapp, Dr. Ronald Crystal, Dr. David A. Eastmond, Dr. Arthur L. Frank,
Dr. Robert J. Harrison, Dr. Ronald Melnick, Dr. Lee Newman, Dr. Stephen M. Rappaport, Dr. David
Joseph Ross and Dr. Janet Weiss as Amici Curiae on behalf of Defendants and Respondents.

Lynberg & Watkins, Ruth Segal and Rosemary Do for Defendant and Respondent Porter Warner
Industries, LLC.

Archer Norris, W. Eric Blumhardt, Tiffany J. Gates and Kevin L. Place for Defendants and Respondents
P-G Industries, Inc., and The Pryor-Giggey Company.

Snider, Diehl & Rasmussen, Stephen C. Snider, Trenton M. Diehl and Kristina O. Lambert for Defendant
and Respondent J.R. Simplot Company.

Gordon & Rees, Roger Mansukhani, Matthew G. Kleiner and Brandon D. Saxon for Defendant and
Respondent Laguna Clay Company.

Schaffer, Lax, McNaughton & Chen, Jill A. Franklin and Yaron F. Dunkel for Defendant and Respondent
Scott Sales Co.

Chuck Birkett Tsoong, Chuck & Tsoong, Stephen S. Chuck, Tiffany M. Birkett and Victoria J. Tsoong for
Defendant and Respondent Resource Building Materials.

Gordon & Rees, Don Willenburg. P. Gerhardt Zacher and Matthew P. Nugent for Defendant and
Respondent Schorr Metals, Inc.
Page 2 – S218176 – counsel continued

Counsel:

Horvitz & Levy, Lisa Perrochet, Jason R. Litt; K & L Gates, Michele C. Barnes, Nicholas P. Vari, Michael
J. Ross; Gordon & Rees, Don Willenburg, P. Gerhardt Zacher and Matthew P. Nugent for Defendant and
Respondent Alcoa Inc.

Bates Winter & Cameron, Bates Winter & Mistretta, David L. Winter and Christopher R. Robyn for
Defendant and Respondent Southwire Company.

McGuire Woods, Diane Flannery and Joan S. Dinsmore for Defendant and Respondent Century Kentucky,
Inc.

Koletsky, Mancini, Feldman & Morrow, Caldwell Law Group and Susan L. Caldwell for Defendant and
Respondent TST, Inc.

Hurrell Cantrall, Thomas C. Hurrell and Melinda Cantrall for Defendants and Respondents United States
Gypsum Co. and Westside Building Material Corp.

Sedgwick, Robert Kum, Alison K. Beanum and Mathew R. Groseclose for Defendant and Respondent
Brenntag Specialties, Inc., and Brenntag North America, Inc.

Shook Hardy & Bacon, Mark A. Behrens, Christopher E. Appel and Patrick Gregory for Coalition for
Litigation Justice, Inc., as Amicus Curiae on behalf of Defendants and Respondents.

Snell & Wilmer, Mary-Christine Sungaila and Jenny Hua for International Association of Defense Counsel
and Federation of Defense & Corporate Counsel as Amici Curiae on behalf of Defendants and
Respondents.

Deborah J. La Fetra for Pacific Legal Foundation as Amicus Curiae on behalf of Defendants and
Respondents.

Arbogast Law, David M. Arbogast; The Bronson Firm and Steven M. Bronson for Consumer Attorneys of
California as Amicus Curiae on behalf of Defendants and Respondents.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Raphael Metzger
Metzger Law Group
401 East Ocean Boulevard, Suite 800
Long Beach, CA 90802
(562) 437-4499

Nicholas P. Vari
K & L Gates
210 Sixth Avenue
Pittsburgh, PA 15222
(412) 355-6500